DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 03/25/2021 is acknowledged.
Claim 1-6, 8-17 are amended and Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species B.  Election was made without traverse in the reply filed on 03/25/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIP et al (US 2013/0085462, hereinafter "NIP").
Regarding clam 1, NIP discloses a device for aspirating body fluids and for supplying a substance to a human or animal body, comprising
A first pump (figure 2a, evacuation pump 403a) for the aspiration of the body fluids;
A second pump (figure 2a, delivery pump 403b)
A drive (figure 2a, electrokinetic engine 401) for driving the first pump;
The same drive which serves to drive the first pump also serves to drive the second pump ([0087] electrokinetic engine that powers both an evacuation pump and a delivery pump).
Regarding claim 2, NIP discloses the first pump is a vacuum pump (evacuation pump 403a)
Regarding claim 5, NIP discloses the device serves for the combined negative pressure and instillation treatment of wounds on the human or animal body (see figure 2A, the device has both evacuation pump and delivery pump coupled to wound site).
Regaling claim 13, NIP discloses a drive train (figure 2a, single pump system 402), in which the drive is disposed between the first pump and the second pump (See figure 2a, the electrokinetic engine 401 arranged between delivery pump 403b and evacuation pump 403a.  Inherently, there is a mechanical connection between the engine (drive) and the pumps.  This connection is effectively a drive train).
Regarding claim 14, NIP discloses the device is configured such that the pumping power of the first pump, on the one hand, and the pumping power of the second pump, on the other hand, are adjustably largely independently of each other ([0124] the wound therapy control system may adjust one or more parameters of the wound care therapy regime such as positive pressure applied to or the time rate of change of the positive pressure applied to the wound treatment volume, negative pressure applied to or the time rate of change of the negative pressure in the wound treatment volume).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over NIP in view of Gonnella et al (US 2007/0128046, hereinafter "Gonnella").
Regarding claims 3, NIP teaches the device according to claim 2.

Gonnella teaches a pump (figure 12, feed pump 515) comprises a valve (figure 12, feed valve 525) by means of which the vacuum pump is connectable to the environment in order at least partially to aspirate air from the environment instead of body fluids ([0063] feed valve 525 controls whether a vacuum, a positive feed pressure or the atmosphere is applied to a feed diaphragm 530). 
Gonnella provides a pneumatic valve to the pump in order to control entry of liquid into and out of feed chamber. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the vacuum pump of NIP to incorporate the teachings of Gonnella and provide a valve to the pump. Doing so would allow atmosphere flow to the pump.
Regarding claim 10, NIP teaches the device according to claim 1.
NIP does not teaches the drive (electrokinetic engine 401) is constituted by a brushless direct-current motor (figure 2a, electrokinetic engine 401).
Gonnella teaches the drive (figure 1, motor 175) is constituted by a brushless direct-current motor ([0062] feed pump 150 with a motor 175 (e.g., a stepper motor, brushless DC motor or other motor)).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the brushless DC motor of Gonnella for the electrokinetic engine of NIP since this modification would have been a simple substitution of one known element (the brushless DC motor shown in Gonnella) for another (electrokinetic engine) to obtain predictable results(driving pumps).
Regarding claim 17, NIP, as modified by Gonnella, teaches the device according to claim 3. 	Gonnella further teaches that the valve is pneumatic valve ([0031] these valves can be pneumatically actuated diaphragm valves).
Gonnella provides pneumatic valve to the pump that can be pneumatically actuated to open or close depending on the condition ([0031]). Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to modify the vacuum pump of NIP to incorporate the teachings of Gonnella and provide a pneumatic valve to the pump. Doing so would allow controlling atmosphere flow when it is needed.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIP in view of Boehringer et al (US 2006/0025727, hereinafter "Boehringer").
Regarding claim 4 and 16, NIP teaches the device according to claim 1. NIP does not explicitly teaches that the first pump is a diaphragm pump and the second pump is a peristaltic pump.
Boehringer teaches the device utilizes peristaltic pump as an infusion pump ([0068] second head 102 substantially simultaneously performs the function of infusion pump) and also utilize diaphragm style pump ([0055]).
The device of Boehringer uses a peristaltic pump or diaphragm pump because such pumps are well known in the art as being capable of pumping a wide array of materials and to be tolerant to debris and also cost effective ([0054]). Therefore, the substitution of the peristaltic pump as a second pump and the substitution of the diaphragm style pump as a first pump as taught by Boehringer for the pumps of NIP would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention, since both pump would allow pump a wide array of materials.
Claims 6, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over NIP.
Regarding claim 6, NIP teaches the device according to claim 1. Nip also teaches the device serves for the combined aspiration and flushing (see figure 2A, the device comprises evacuation pump 403a and a delivery pump 403b).
NIP does not explicitly teaches that the device would be capable of serving in liposuction or eye surgery.
However, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to would consider the device of NIP can be used for both liposuction and eye surgery since the device of NIP provides both negative pressure for aspiration and positive pressure for irrigation which are required for such procedures.
Regarding claim 11 and 12, NIP teaches the device according to claim 1. NIP does not explicitly teaches that the first pump and the drive are housed and the second pump disposed on an outer side of the pump unit housing. However, it would have been an obvious matter of choice to have the first pump and the drive within the housing, and the second pump outside of the housing, since such modification would have involved a mere change in the arranging of components. A change in arranging components is generally recognized as being within the level or ordinary skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further, applicant has not disclosed that arranging the first pump and the drive within the housing solves any stated problem or is for any particular purpose (specification pp [0026]).
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over NIP in view of Beck et al (US 6,454,543 hereinafter ‘Beck’).
Regarding claim 8, NIP teaches the device according to claim 1. Nip does not teach that the device comprising at least a first freewheel.
Beck teaches the motor and pump assembly comprises at least a first freewheel (freewheeling device 10, figure 3), by means of which the first pump or the second pump is coupled to the drive.
Beck utilizes freewheeling device between the pump and motor to permits the separate operation of the pump unit and the parallel operation of the pump units (col.2 lines 55-59). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump unit of NIP (figure 2A) to incorporate the teaching of Beck to provide a freewheeling device between pumps and drive. Doing so would allow operating multiple pumps independently of each other with a single drive.
Regarding claim 9, the device of NIP, as modified by Beck, teaches the device according to claim 7. The modified device further teaches the first pump is coupled to the by means of the first freewheel (freewheeling device 10, figure 3), and wherein, moreover, a second freewheel is present, which has an opposite freewheel direction in comparison to the first freewheel and by means of which the second pump is coupled to the drive (col2 line 66-col3 line 3, it is possible that several pump units can be operated independently of each other by when there is a drive motor when there is provision of a distributor gear and a corresponding combination of freewheeling devices with the gear unit and the pump units).
Beck utilizes freewheeling device between the pump and motor to permits the separate operation of the pump unit and the parallel operation of the pump units (col.2 lines 55-59). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump drive assembly of NIP (figure 2A) to incorporate the teaching of Beck to provide a freewheeling device between pumps and drive. Doing so would allow operating multiple pumps independently of each other with a single drive.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NIP in view of Hickle et al (US 2004/0073177).
Regarding claim 15, NIP teaches the device according to claim 1. NIP further teaches a container (figure 2a, drug reservoir 406) attachable to the device, which container contains the substance to be supplied, and the device is configured to select, one of several possible operating modes for driving the first pump and the second pump (figure 2a, the device comprises controller 412. Further, [0157] controllers include an electronic memory containing computer readable instructions for operating the electrokinetic pump assembly)
NIP does not explicitly teaches the container has an identification feature and the device has an identification unit in order to identify what type of substance is contained in the container and select one of several possible operating modes in dependence on the identified type of substance.
Hickle et al teaches the container (figure 11, drug container or cassette) has an identification feature ([0083] Tags on the drug container or cassette may store such parameters as the identity, concentration, initial volume of drug, serial number, and manufacturer identification in the form of a barcode or RFID tag for example) and the device has an identification unit (figure 11, controller 42) in order to identify what type of substance is contained in the container and select one of several possible operating modes in dependence on the identified type of substance ([0084] The electronic controller receives the parameter data from the QAMS and processes it to determine the initial condition of the infusion setup).
Hickle et al utilizes identification feature on the container and identification unit to deliver the drug information encoded on QAM (vial or cassette) to the controller ([0085]), and the information is further used by the processor to determine the infusion setup ([0084]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a container and a controller of NIP to incorporate the teachings of Hickle et al and provide the identification feature. Doing so would allow the controller to operate the pumps in dependence on the identified type of substance shown on the container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gocho (US 6,280,440)
Malackowski (US 2006/0073048)
Issacson (US 2008/0132763)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781